                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00045-KLM

STEPHANIE LOPEZ, individually,

        Plaintiff,

V.

CARL EDWARDS, individually,

and

Casper Trailer Sales, Inc.,
a Colorado corporation,

        Defendants .


     PLAINTIFF'S SECOND SUPPLEMENTAL FED. R. CIV. P. 26(e) DISCLOSURES


        COMES NOW, Plaintiff, Stephanie Lopez, by and through her undersigned

counsel, and pursuant to Fed. R.Civ. P. 26(a)(1) provides her second supplemental

disclosures to Defendants. Plaintiff's disclosures are based on information reasonably

available to Plaintiff as of the date of filing of such disclosures. Plaintiff will supplement

these disclosures as necessary pursuant to Fed. R. Civ .P. 26(e).

       ii.      Documents, Data Compilations, Tangible Things

       10.     Verification of Employment, Bates No. LOPEZ00045.

       11.      Lopez timecards, Bates No. LOPEZ00046-4 7.

       12.     Lopez note signed by Carl Edwards, Bates No. LOPEZ00048.




                                               1
       Respectfully submitted this 27th day of October, 2017.

                                        CORNISH & DELL'OLIO, P.C.


                                        s/ Donna Dell'Olio
                                        Donna Dell'Olio, # 10887
                                        Cornish & Dell'Olio, P.C.
                                        431 N. Cascade Avenue, Ste. 1
                                        Colorado Springs, CO 80903
                                        PHONE (719) 475-1204
                                        FAX (719) 475-1264
                                        Email: ddellolio@cornishanddellolio.com
                                        Attorneys for Plaintiff




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of October, 2017, I caused a true and
correct copy of the above and foregoing Plaintiff's Second Supplemental Fed. R. Civ.
P. 26(e) Disclosures to be served on the following at the address shown and via the
method indicated for each:

Lily E. Nierenberg                             (X) First Class Mail
DLG Law Group, LLC                             ( ) Hand Delivery
4100 E. Mississippi Avenue, Suite 420          ( ) Facsimile
Denver, CO 80246                               ( ) Overnight Delivery
Ph: (303) 758-5100                             ( ) Via ICCES
Fax: (303) 758-5055                            (X) E-Mail
lnierenberg@dlglaw.net

                                                       ~ pwYfVw\h-.
                                                            OJ,,~
                                                      s/Esther Kumma Abramson
                                                      Esther Kumma Abramson




                                           2
